DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 26, 2021, has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8-10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2009/0042475 to Pourdeyhimi in view of US Pub. No. 2010/0159770 to Walser.
Regarding claims 1, 3, 5, 6, 8-10, 17, and 18, Pourdeyhimi teaches mixed fibers and nonwoven fabrics comprising a predetermined ratio of a first group of multicomponent fibers in combination with a monocomponent or other multicomponent fibers, wherein the multicomponent fibers within the network may be processed to remove one component to split the individual components into separate fibers (Pourdeyhimi, Abstract, paragraph 0014).  Pourdeyhimi teaches that the fabric will be comprised of fibers with a range of diameters (micro- or nano-denier fibers as well as higher denier fibers) (Id., Abstract), wherein the fibers may comprise polyester, polyamide or polyolefin components (Id., paragraph 0111).  Pourdeyhimi teaches that the first type can particularly comprise a bicomponent fiber formed to provide a plurality of fibers, at least one of which is less than about 1 denier in size, wherein the plurality of fibers can be formed by splitting or fibrillating the bicomponent fiber (Id., paragraph 0018).  Pourdeyhimi teaches that the second fiber type can comprise at least one fiber that is greater than about 1 denier in size (Id.).  Pourdeyhimi teaches that the fabric has a significantly reduced density since the higher denier fibers function to lessen compaction, such that the higher denier fibers provide compressive resilience while the smaller micro- or nano-denier fibers provide thermal insulation or filtration capabilities (Id., paragraph 0108).  Pourdeyhimi teaches that the nonwoven fabric may be spunbonded or meltblown having improved flexibility, breathability, compression resilience, strength, and filtration and thermal properties (Id., paragraph 0117).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fabric material of Pourdeyhimi, wherein the segmented 
Pourdeyhimi teaches that the first group of multicomponent fibers can be segmented fibers such as a segmented pie configuration (Pourdeyhimi, paragraphs 0016, 0067, 0068), wherein the fibers having a segmented configuration may be broken up mechanically and bonded in a single step by hydroentangling (Id., paragraph 0098).  Pourdeyhimi teaches that the mixed fibers can be spun and extruded simultaneously or layered (Id., paragraph 0095).  Pourdeyhimi teaches that the second fiber type comprises at least about 20% by weight of the fabric (Id., paragraph 0027).  Pourdeyhimi teaches that one group of fibers will present in an amount of about 5 to about 50% of the total number of fibers, and the other group will be present in an amount of about 50 to about 95% (Id., paragraph 0071).  Pourdeyhimi teaches that specific examples of the fabrics include 50% segmented pie fibers and 50% monocomponent fibers (Id., paragraphs 0080-0087). Pourdeyhimi teaches that when only two polymers are used in preparing a mixed fiber nonwoven fabric, the ratio of polymer A to polymer B can be about 50/50 to about 5/95 (Id., paragraph 0115).
Pourdeyhimi teaches that the web may be layered, and is hydroentangled by subjecting one side or both sides to water pressure (Pourdeyhimi, paragraphs 0094, 0098). However, Pourdeyhimi does not appear to teach that the hydroentangling forces fibers from one layer into another layer.
Walser teaches a similar nonwoven web and filter media containing partially split multicomponent fibers (Walser, Abstract).  Walser teaches that the nonwoven web may be part 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fabric material of Pourdeyhimi, wherein fibers in the layers are entangled into the fibers of an adjacent layer, as taught by Walser, motivated by the desire of forming a conventional fabric material wherein the layers are held together by a method known in the art as being predictably suitable for filtration materials.  Note that since the fiber are entangled into the fibers of an adjacent layer, each of the fibers of each layer at least penetrating the adjacent layer.
Regarding claim 10, the prior art combination teaches that the fabrics could include a third group of fibers (Pourdeyhimi, paragraph 0069).  Since the prior art combination teaches that the web may be layered and hydroentangled, as taught by Walser, it is reasonable for one of ordinary skill to expect that hydroentangling the layered structure with a third group of fibers would similarly result in each of the fibers of each layer at least penetrating the adjacent layer.

Claims 2, 4, 11-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pourdeyhimi in view of US Pub. No. 2010/0159770 to Walser, as applied to claims 1, 3, 5, 6, 8-10, 17, and 18 above, and further in view of USPN 7,390,760 to Chen.
Regarding claims 2, 4, 11-13 and 16, the prior art combination teaches that the fabric material is suitable for filtration applications.  However, the prior art combination does not appear to teach the claimed average pore diameter.
Chen teaches composite materials comprising a plurality of nanofibers intertwined with a plurality of coarse fibers to form one or more layers (Chen, Abstract) for use in various products, such as absorbent articles and filters (Id., column 21 line 37 to column 22 line 20).  Chen teaches that coarse fibers refers to fibers larger in size than nanofibers, including microfibers, wherein examples of coarse fibers include meltblown fibers, and wherein microfibers have an exemplary average diameter range of about 4 to about 50 microns (Id., column 6 line 27 to column 7 line 4).  Chen teaches that the nanofibers may be splittable fibers, wherein the fibers diameter can be from about 0.1 to about 4 microns (Id., column 20 lines 39-50).  Chen teaches that the composite web comprises from about 1 to about 99% electrospun fibers and from 0 to 99% meltspun fibers (Id., column 19 lines 51-56).  Chen teaches that the composite can be layered, including top and bottom spunbond layers with the middle layer being a nanofiber layer (Id., column 15 lines 3-39).  Chen teaches that a nonwoven web is formed by a variety of conventional processes such as hydroentangling (Chen, column 4 lines 49-60).  Chen teaches that the composite nanofiber webs have relatively low pore sizes, such as less than about 5 microns, or less than about 1 micron (Id., column 21 lines 19-36).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fabric material of the prior art combination, wherein 
Regarding claim 4, as set forth above and incorporated herein, since the fiber are entangled into the fibers of an adjacent layer, each of the fibers of each layer at least penetrate the adjacent layer.
Regarding claims 11 and 12, the prior art combination does not appear to teach the claimed sound absorption ratings and mean flow pore diameter.  However, the limitations are based on specific mass per unit areas which are not required by the claims.  Therefore, the limitations are interpreted as when the mass per unit areas are as claimed, then the composite exhibits the claimed properties.  Since the prior art combination teaches a substantially similar structure and composition as claimed, the claimed properties would appear to be present or naturally flow from the invention of the prior art combination.  Products of identical structure cannot have mutually exclusive properties.  The burden is only Applicants to prove otherwise.
Regarding claim 13, the prior art combination does not appear to teach the claimed fraction filtration efficiencies.  However, since the prior art combination establishes a pore size of less than about 5 microns, or less than about 1 micron, the invention of the prior art combination would appear to comprise a fraction filtration efficiency as claimed. 
Alternatively, since the prior art combination teaches a substantially similar structure and composition as claimed, the claimed properties would appear to be present or naturally flow from the invention of the prior art combination.  Products of identical structure cannot have mutually exclusive properties.  The burden is only Applicants to prove otherwise.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pourdeyhimi in view of Walser, as applied to claims 1, 3, 5, 6, 8-10, 17, and 18, and further in view of US Pub. No. 2005/0266760 to Chhabra.
Regarding claim 7, the prior art combination does not appear to teach the melt flow rate of the meltblown fibers.  However, Chhabra teaches nonwoven web comprising a layer having a significant number of nanofibers (Chhabra, Abstract).  Chhabra taches that suitable thermoplastic polymers include any polymer suitable for melt spinning, wherein the melt flow rate is less than about 400 dg/min (Id., paragraph 0016).  Chhabra teaches that the nonwoven webs are suitable for various uses including filters (Id., paragraph 0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fabric material of the prior art combination, wherein the meltblown fibers are formed from polymers having a melt flow rate, such as within the claimed range, as taught by Chhabra, motivated by the desire of forming a conventional composite material comprising polymer properties, such as a melt flow rate, known in the art as being predictably suitable for meltspinning polymers suitable for use in filters

Response to Arguments
Applicants’ arguments have been considered but are moot based on the new ground of rejection.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786